department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil code dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend r state s formation date t name of sport u state high school athletic association v national association x county public schools y county public schools dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in the state of r on s your articles of incorporation state that you were formed to provide opportunities to qualify as t officials provide t officiating instruct members in current rules interpretations techniques and mechanics of officiating and have in readiness a group of officials for t competitions your bylaws provide for a single class of dues-paying members consisting of t officials who elect your directors they state that you service t competition at the secondary school level they also state that you shall members whose be affiliated with u and v both supervisory bodies for high school athletics you have annual membership dues are divided equally between you and u of which they are required to be members you list your activities and the percentage of time devoted to each activity as follows e e percent provide qualified certified officials to county and private high schools and middle schools_for their organized competitions all officials assigned are members of your organization percent evaluate and train officials e percent organize gatherings of members to go over rules and techniques to inform of additional training opportunities to prepare for annual testing and to interact with other officials in a social setting percent educate and train high school student managers to perform as supporting officials you have agreements with public school districts in x and y and individual private_schools to provide officials for t games you assign members to officiate at games collect the fees for this service and distribute the proceeds to the member officials less fees to you and the state supervising body in your most recent fiscal_year you received dollar_figure compensation to your members for officiating services dollar_figure expenses in officiating income you paid out dollar_figure in other compensation and dollar_figure in membership dues and dollar_figure in for other law sec_501 of the code provides for the exemption from federal_income_tax of clubs organized for pleasure recreation and other nonprofitable purposes substantially_all the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the regulations provides that the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the regulations provides that a club which engages in business is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities public law c b provides that a social_club may receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing exemption within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from nonmembers so long as the latter do not represent more than percent of the total receipts however the and percent allowances apply only to gross_receipts derived from activities furthering its exempt purposes traditional business activities nontraditional business activities do not further the exempt purposes of a social_club even if conducted solely on a membership basis social clubs are not permitted to receive income from nontraditional business within the or percent allowances social clubs do not qualify for exemption if the nontraditional business activities are not incidental trivial or nonrecurrent revrul_69_527 1969_2_cb_125 a social_club formed to assist its members in their business endeavors through study and discussion of problems and other activities at weekly luncheon meetings did not qualify for exemption under sec_501 of the code because it was not organized and operated exclusively to serve the pleasure recreation or other similar social purposes of its members application of law letter rev catalog number 47628k you are not exempt under sec_501 because you are not organized and operated for pleasure recreation and other non-profitable purposes your primary activity is to contract with schools to provide officials for t competitions collect the fees for this service and distribute the proceeds to member officials you are thereby engaging in a nontraditional business activity as with the organization described in revrul_69_527 any social or recreational activities of your members are merely incidental to these activities social clubs do not qualify for exemption if the nontraditional business activities are not incidental trivial or nonrecurrent your nontraditional business activity is not strictly incidental to your club activities and they are not negligible or nonrecurring it is your primary activity neither incidental nor negligible therefore because you are engaged in business per sec_1_501_c_7_-1 of the regulations you are not operated exclusively for pleasure recreation and other nonprofitable purposes even your nonbusiness activities are not carried on for pleasure recreation or similar non-profitable purposes but to assist your members in their own business endeavors like the organization described in revrul_69_527 finally you do not qualify for exemption because your monetary distributions exclusively for the benefit of members constitute an inurement of your earnings prohibited under sec_501 and reg sec_1 c - a conclusion based on the information provided we conclude that you are not organized for pleasure recreation or other nonprofitable purposes as described in sec_501 of the code by providing employment for your members you are engaging in a business that is beyond the scope of exemption under sec_501 of the code accordingly you do not qualify for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization letter rev catalog number 47628k under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address us mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47628k you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
